Name: 1999/370/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 171 of 9 December 1998 amending Decision No 135 of 1 July 1987 concerning the granting of benefits in kind provided for in Article 17(7) and Article 60(6) of Council Regulation (EEC) No 574/72 and the concepts of urgency within the meaning of Article 20 of Regulation (EEC) No 1408/71 and of extreme urgency within the meaning of Article 17(7) and Article 60(6) of Regulation (EEC) No 574/72
 Type: Decision
 Subject Matter: monetary relations;  social protection;  labour market
 Date Published: 1999-06-08

 Avis juridique important|31999D03701999/370/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 171 of 9 December 1998 amending Decision No 135 of 1 July 1987 concerning the granting of benefits in kind provided for in Article 17(7) and Article 60(6) of Council Regulation (EEC) No 574/72 and the concepts of urgency within the meaning of Article 20 of Regulation (EEC) No 1408/71 and of extreme urgency within the meaning of Article 17(7) and Article 60(6) of Regulation (EEC) No 574/72 Official Journal L 143 , 08/06/1999 P. 0011 - 0012DECISION No 171of 9 December 1998amending Decision No 135 of 1 July 1987 concerning the granting of benefits in kind provided for in Article 17(7) and Article 60(6) of Council Regulation (EEC) No 574/72 and the concepts of urgency within the meaning of Article 20 of Regulation (EEC) No 1408/71 and of extreme urgency within the meaning of Article 17(7) and Article 60(6) of Regulation (EEC) No 574/72(1999/370/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971, under which it is made responsible for dealing with all administrative questions or matters of interpretation arising from the provisions of Regulation (EEC) No 1408/71 and subsequent Regulations,Having regard to Article 17(7) and Article 60(6) of Regulation (EEC) No 574/72,Having regard to Council Regulation (EC) No 1103/97 of 17 June 1997 on certain provisions relating to the introduction of the euro,Having regard to Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro,Having regard to Decision No 135,Whereas the amounts referred to in Decision No 135, which are expressed in national currencies prior to the introduction of the euro, should be converted into euro;Whereas the principal aim of Decision No 135 is to fix an identical threshold amount for all Member States, expressed in euro, which shall apply to all Member States, including those not participating in the euro,HAS DECIDED AS FOLLOWS:1. Paragraph 2(2) of Decision No 135 of 1 July 1987 shall be replaced by the following: "2.2. the expected or actual cost of that benefit exceeds the flat-rate amount of EUR 500."2. This Decision shall be published in the Official Journal of the European Communities. It shall apply from 1 January 1999.The Chairman of the Administrative CommissionHelmut SIEDL